First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claims Numbering
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 12 has been renumbered 11.

Specification
The use of the term FASLODEX®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as 
commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is indefinite because it lacks a period at the end.  As stated in MPEP § 608.01(m), “[E]ach claim begins with a capital letter and ends with a period.” 
For this reason, the skilled artisan would be unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bowler et al. (US 4,659,516), Xiaoxia et al. (CN106146599, cited by applicant on IDS submitted 2/4/2022), Zhiqiang et al. (CN107698647, cited by applicant on IDS submitted 2/4/2022), Enthaler, 2011 (cited by applicant on IDS submitted 2/4/2022) and Abbasi et al. (Tetrahedron Letts, 2015.
As noted in the present specification, 
Bowler et al. teaches the production of fulvestrant via

    PNG
    media_image1.png
    288
    666
    media_image1.png
    Greyscale
, isolation of fulvestrant with an isomeric ratio A/B between 42-48/58-52; formation of fulvestrant with an isomeric ratio A/B outside the permitted limit and use of oxidizing reagents such as sodium metaperiodate for conversion of the sulfide to sulphinyl (see ‘516 in its entirety, especially col. 7, lines 23-28 and Example 35; page 2, lines 4-21 of the present specification);  and
Each of Xiaoxia et al. and Zhiqiang et al. teaches the preparation of fulvestrant 
via recycling of the recovery fractions which are subjected to a reduction reaction 
in the presence of a reducing agent to obtain the corresponding sulfide and subsequent oxidation to form the desired fulvestrant (see page 3, lines 3-16 of the present specification.

In essence, the combination of Bowler, Xiaoxia et al. and Zhiqiang et al. renders obvious the production of fulvestrant via converting the fulvestrant waste, outside the desired A/B ratio, in the presence of a reducing agent to the corresponding sulfide followed by oxidation of said sulfide derivative into fulvestrant.  As taught by Xiaoxia and Zhiqiang, recycling fulvestrant waste results in increase recovery rate of fulvestrant as well as reduction in raw materials (see Abstracts of both Xiaoxia et al. and Zhiqiang et al.).

The instant invention differs from Xiaoxia et al. and Zhiqiang et al. by reciting the use of reducing agents selected from the group consisting of sodium bisulfite, sodium metabisulfite and diiron-nonacarbonyl phenylsilane.
However, 
Enthaler teaches an iron-catalyzed reduction of sulfoxides to produce the corresponding sulfide under non-inert conditions (see the entire article).  The reference teaches the combination of diiron-nonacarbonyl (Fe2(CO)9) and phenyl silane (see Tables 3 and 4) results in excellent yields of the sulfide; and
Abbasi et al., teaches the efficient reduction of sulfoxides with NaHSO3 catalyzed by iodine (see the entire article, especially Tables 1-3).  
Therefore, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation that replacing the reducing agents of Xiaoxia et al. or Zhiqiang et al. with diiron-nonacarbonyl (Fe2(CO)9) and phenyl silane, as taught by Enthaler, or sodium bisulfite/I2 would result in the production of the corresponding sulfide derivative fulvestrant followed by  reduced to fulvestrant.
As recognized by MPEP § 2143, combining prior art elements according to 
known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409).

Claims 5-8 further differ from the combination of references as discussed above by reciting various amounts/concentrations of reducing agent.
However, 
Determining the concentration/amount of reducing agent that would result in optimum reaction condition would require only routine experimentation that would have been within the level of skill of the ordinary artisan in the art at the time of the present invention and
as recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the 
patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)….."The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Furthermore, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). All found in MPEP § 2144.05(II)(A).
For these reasons, the claimed invention is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone 
number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628